Citation Nr: 1817218	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  11-09 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for scars on head.

2.  Entitlement to service connection for bilateral sensorineural hearing loss.

3.  Entitlement to service connection for chronic fatigue.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION


The Veteran served on active duty from November 1960 to November 1962.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an October 1989 decision of the RO that confirmed and continued the previous denial of service connection for a bilateral hearing loss disability on the basis that new and material evidence had not been received.  The Veteran timely appealed.  These matters also come to the Board on appeal from a November 2009 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for chronic fatigue on the basis that new and material evidence had not been received and that denied service connection for residual scar on head.  The Veteran timely appealed.

In June 1990, the Veteran and his wife testified during a hearing before RO personnel.  In October 2014, the Veteran and his wife testified during a video conference hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  The transcripts of these proceedings are associated with the claims file.  In a January 2018 letter, the Veteran was notified that the VLJ who conducted his October 2014 Board hearing was no longer employed at the Board and was afforded the opportunity for another hearing pursuant to 38 C.F.R. § 20.707 (2017) (noting that a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal). See also 38 U.S.C. § 7107(c) (2012).  The Veteran did not respond to this letter. Consistent with the terms of the letter, the Board will, therefore, presume that the Veteran does not desire another hearing and will proceed with a decision on the claims on appeal.

These matters were remanded by the Board for additional development in January 1991 and May 2015 and have been returned to the Board for appellate review.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the remand, the claim for service connection for major depression disorder (previously claimed as PTSD, fatigue and agoraphobia) was granted with an evaluation of 100 percent effective February 5, 2009, in an October 2017 rating decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current scar on his head is not related to active service. 

2.  The Veteran does not have a diagnosis of a separate and distinct chronic fatigue disability that is related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for scar on head have not been met.  38 U.S.C.§§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for fatigue have not been met.  38 U.S.C. 
§§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Service Connection

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Scar Analysis

The Veteran contends that he has a scar as a result of his service.  See February 2009 claim.  In particular, the Veteran contends that he suffered an injury to his head when he was physiclaly assaulted during service, and he has a scar on his head as a residual of the assault.

Regarding the first element of service connection, current disability, the Veteran has a current diagnosis of scar on his head, located on the top of his scalp, and measuring eight centimeters (cm) in length by one cm in width.  See August 2017 VA scar examination report.  As such, the first element has been met. 

Turning to the second element of service connection, in-service incurrence or aggravation of a disease or injury, service treatment records (STRs) include a September 1962 report of medical examination at separation which indicated he had normal skin, lymphatics and no identifying body marks, scars, tattoos.  In his September 1962 report of medical history, the Veteran indicated he was in good health and did not note a head scar.  As such, there were no in-service findings of a scar on the head in the Veteran's STRs.

Following service, during a May 1986 VA examination, the Veteran reported a medical history of significant head trauma when he fell out of a second floor window onto a concrete walkway at age seven, and that he had been struck on the head many times in the past.  The June 1990 hearing transcript reflects that the Veteran was involved as a passenger in two car accidents, which rendered him unconscious.  None of these records indicated a relationship to the Veteran's service.

Finally, with regard to the third element of service connection, nexus, the Veteran had a VA examination in August 2017.  The Veteran reported that he has had head injuries maybe five times, the last at the age of 35, but could not give the details.  The VA scar examiner opined that the Veteran's scar on head was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that upon review of the medical records from 1961 and 1962, there was no evidence of a head injury, a head injury was not reported at the time of injury or on separation exam, and there were no scars noted upon his separation examination.  The examiner concluded that, therefore, it is less likely than not that the head scar was related to service.

The record does not include a competent medical opinion to the contrary. 

Consideration has been given to the Veteran's testimony and statements that the current scar on his head was a result of his military service.  While the Veteran is competent to report having a scar; however, the more probative evidence of record does not support his assertion that this is attributable to injury in service as STRs fail to note a head injury or a scar diagnosis.  Moreover, he has reported several post-service head injuries.  The Board finds the lack of documentation of a head scar in his STRs more probative than his later assertions.

As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim for service connection for scar on head.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chronic Fatigue Analysis

The Veteran claims that he suffers from fatigue, to include chronic fatigue syndrome, as a result of his active duty service.  See February 2009 claim.
 
In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran's STRs reflect that in January 1961, the Veteran reported a history of chronic fatigue, which had been treated as a low functioning thyroid by a physician prior to the Veteran's entry to service.  He complained of fatigue in July 1961.  There was no diagnosis attributed to any complaints of fatigue during his military service.

With regard to a current diagnosis, the Board concludes that there is no such diagnosis of record.  The Board notes that service connection for major depressive disorder (previously claimed as PTSD, fatigue, and agoraphobia) was granted in an October 2017 rating decision.  Thus, the Veteran's fatigue has been attributed to his service-connected major depressive disorder and has not been diagnosed as a separate and distinct disorder such as chronic fatigue syndrome.

With respect to Veteran's lay statements regarding experiencing symptoms associated with his claimed chronic fatigue, the Board has no reason to doubt that the Veteran believes that he experiences such symptoms.  The Veteran is competent to testify as to such.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran, as a layperson, is not competent to report that any symptoms that he experiences rise to the level of a "disability" for VA purposes.  To this end, the Board notes that VA does not generally grant service connection for symptoms alone without an identified basis for those symptoms.  In other words, service connection requires the presence of a disability, not simply symptoms of a disability.  In this case, while the Veteran's lay testimony indicates that the Veteran experiences the symptom of fatigue, service connection cannot be granted for fatigue because the medical evidence indicates that this complaint represents only a symptom, rather than a disability.

In the absence of medical evidence of a diagnosis of the claimed chronic fatigue disability, service connection must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for chronic fatigue.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for scars on head is denied. 

Entitlement to service connection for a chronic fatigue disability is denied. 


REMAND

In May 2015, the Board reopened the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Board noted that the most recent VA audiological examination of record was from April 1986 and remanded the matter for development, including affording the Veteran a new VA examination to determine the nature and etiology of his hearing loss.  

Thereafter, the Veteran was scheduled for an August 2017 VA audiological examination and the Veteran did not have the proper identification when he reported for his examination.  As a result, the examination was not conducted and the Veteran was noted as "failure to report."  See September 2017 QTC Notification.  However, the Board finds that the Veteran should be afforded another opportunity to report to a VA audiological examination on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated relevant VA treatment records. 

2.  Then, afford the Veteran a VA examination concerning his claim for hearing loss.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

The examiner is asked to determine the following:  

(a) Identify whether the Veteran has a hearing loss disability for VA purposes.  

(b) For any diagnosed hearing loss disability, please provide an opinion as to the following:

(1) Whether it is clear and unmistakable that bilateral hearing loss pre-existed the Veteran's period of active service.  In this regard, the examiner's attention is directed to the service induction examination and the March 1961 statement of Dr. Lenholt.

(2)  Whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing hearing loss WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disease.

(3) If a response above is negative, opine whether it is at least as likely as not (a probability of 50 percent or greater) that current hearing loss began in or is related to active service, to include as a result of acoustic trauma therein.  

The examiner should address the STRs that included a September 1962 report of medical examination at separation examination which noted the Veteran had bilateral perceptive hearing loss that was secondary to acoustic trauma.

If the examiner is unable to provide any requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

3.  After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


